DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant’s claim 8 recites a plurality of air ducts, however air duct is already used to recite a structural limitation in claim 1.  It is noted that the applicant provides different ducts (256 and 268) where the claimed first duct relates to 256 and where the claimed plurality relates to 268.  In order the provide a clear distinction between the sets of ducts, it is recommended that applicant call the set of ducts claimed in claim 1 a first air duct and perhaps recite “a plurality of second air ducts” similarly to how the applicant has phrased claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-7, 10-13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz et al (US Pat No 10,005,632) in view of Muir et al (US Pat No 9,120,634).
Regarding claim 1, Ruiz discloses an apparatus, comprising: 
a paper feed (202) to feed print media a single sheet at a time; 
a plurality of rotating discs (204), wherein each one of the plurality of rotating discs comprises an elastomer ring to secure a leading edge of the single sheet against a registration wall and initiate a flipping process (see at least abstract); 
an air duct (256) to force an air flow; and 
a movable platform (212) to hold a stack of the print media.
It is noted that Ruiz fails to disclose the curved baffle and air duct position in relation to the sheet/baffle.  However, Muir discloses the use of an air duct (86) and baffle (84) wherein the air flow follows the shape of the baffle to create a low pressure zone (noted at least in column 7, lines 19-38).  It would have been obvious to one having ordinary skill to have modified the device taught by Ruiz to place the duct above the single sheet and adjacent a curved baffle, as taught by Muir, to achieve the predictable result of providing a low pressure zone above the sheet to thereby guide the sheet during the flipping process (e.g. providing the same levitation taught by Ruiz but instead by using low pressure zone created by the air duct/baffle, obvious to try with limited, predictable results).


Regarding claim 3, Ruiz discloses a sensor to detect when the single sheet contacts the registration wall during the flipping process (see step 510 in figure 5).
Regarding claim 4, Ruiz discloses the valve opens in response to a detection signal generated by the registration wall to allow the air flow to be forced through the air duct (see step 512).
Regarding claim 5, Ruiz discloses the valve closes when a detection signal is not generated by the registration wall to prevent the air flow from being forced through the air duct (e.g. the valve is only opened in response to the presence of a sheet at the registration wall, and closed thereafter - see at least step 512).
Regarding claim 6, Muir discloses the use of an air knife (shown in figures 5-8).
Regarding claim 7, Ruiz discloses an amount of the air flow comprises approximately 15-20 cubic feet per minute (see column 4, lines 53-56).
Regarding claim 10, the combination is capable of handling sheets having a weight of less than 50 grams per square meter (gsm) and a length of less than 20 inches.  Further, the applicant’s claim relates to the material being worked upon wherein the inclusion of the 

Regarding claim 11, Ruiz discloses a method for flipping print media in a stacker module, comprising:
activating, by a processor, a blower (250) to generate an air flow while a valve (252) is in a closed position (see step 504);
activating, by the processor, a paper feed (202) to feed a single sheet of the print media in a stacker module (see step 506);
initiating, by the processor, a rotation of a plurality of rotating discs (204) each having an elastomer ring to catch the single sheet of the print media to initiate a flipping process (step 508);
receiving, by the processor, a signal from a sensor that a leading edge of the single sheet is contacting a registration wall (step 510); and
opening, by the processor, the valve in response to the leading edge of the single sheet being detected against the registration wall to force the air flow through an air duct towards the plurality of rotating discs and the single sheet (see step 512).
It is noted that Ruiz fails to disclose the curved baffle and air duct position in relation to the sheet/baffle.  However, Muir discloses the use of an air duct (86) and baffle (84) wherein the air flow follows the shape of the baffle to create a low pressure zone (noted at least in column 7, lines 19-38).  It would have been obvious to one having ordinary skill to have modified the device taught by Ruiz to place the duct above the single sheet and adjacent a 
Regarding claim 12, Ruiz discloses detecting, by the processor, that a trailing edge has exited a paper feed; and closing, by the processor, the valve to prevent the air flow through the air duct (see column 4, line 57 through column 5, line 10).
Regarding claim 13, Ruiz discloses moving, by the processor, a movable platform that holds the single sheet lower to receive a subsequent single sheet of the print media; and repeating, by the processor, the activating the paper feed, the initiating, the receiving a signal from the sensor that the leading edge of the single sheet is against the registration wall, the opening the valve, the detecting that the trailing edge has exited the paper feed, and the closing the valve for the subsequent single sheet of print media until stacking of the print media is complete (see step 514).
Regarding claim 17, Ruiz discloses an amount of the air flow is a function of a weight and a length of the single sheet of the print media (see column 4, lines 41-52).
Regarding claim 18, Ruiz discloses an amount of the air flow comprises a range of approximately 15-20 cubic feet per minute (see column 4, lines 53-56).
Regarding claim 19, Ruiz discloses the weight comprises less than 50 grams per square meter (gsm) and the length comprises less than 20 inches (see column 3, lines 57-64).

Allowable Subject Matter
Claim 20 is allowed.
Claims 8, 9, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art on record discloses or suggests a second air duct located between the plurality of rotating discs.
The prior art discloses the use of a plurality of air ducts, however none of the prior art discloses the air ducts being above and between the plurality of rotating discs (e.g. two distinct sets of ducts for providing positive pressure at different places).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954.  The examiner can normally be reached on Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patrick Cicchino/Primary Examiner, Art Unit 3619